                                                                       Case 8:20-bk-11507-ES       Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37         Desc
                                                                                                    Main Document    Page 1 of 19


                                                                       1   Ira D. Kharasch (CA Bar No. 109084)
                                                                           John W. Lucas (CA Bar No. 271038)
                                                                       2   Jason H. Rosell (CA Bar No. 269126)
                                                                           Victoria A. Newmark (CA Bar No. 183581)
                                                                       3   PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor
                                                                       4   Los Angeles, California 90067
                                                                           Telephone: (310) 277-6910
                                                                       5   Facsimile: (310) 201-0760
                                                                           E-mail: ikharasch@pszjlaw.com
                                                                       6            jlucas@pszjlaw.com
                                                                                    jrosell@pszjlaw.com
                                                                       7            vnewmark@pszjlaw.com

                                                                       8   Counsel to Debtors and Debtors in Possession

                                                                       9                             UNITED STATES BANKRUPTCY COURT

                                                                      10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                      11                                      SANTA ANA DIVISION
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   In re:                                         Case No. 8:20-bk-11507-ES
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   HCA WEST, INC., et al.,                        Chapter 11
                                            ATTOR NE YS A T LAW




                                                                      14                      Debtors and Debtors-in      Jointly Administered With Case Nos.:
                                                                                              Possession.                 8:20-BK-11508-ES and 8:20-BK-11509-ES
                                                                      15
                                                                           Affects:                                       NOTICE OF MOTION AND MOTION
                                                                      16                                                  FOR ORDER FURTHER EXTENDING
                                                                               All Debtors                                THE TIME PERIODS DURING WHICH
                                                                      17                                                  THE DEBTORS HAVE THE
                                                                               HCA WEST, INC., ONLY                       EXCLUSIVE RIGHT TO FILE A PLAN
                                                                      18                                                  AND TO SOLICIT ACCEPTANCES
                                                                                                                          THEREOF PURSUANT TO SECTION
                                                                      19       HAI EAST, INC., ONLY                       1121(d) OF THE BANKRUPTCY CODE;
                                                                                                                          MEMORANDUM OF POINTS AND
                                                                      20       HNA, INC., ONLY                            AUTHORITIES IN SUPPORT

                                                                      21                                                  Date:        August 5, 2021
                                                                                                                          Time:        10:30 a.m. (Pacific Time)
                                                                      22                                                  Place:       ZoomGov

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                       Case 8:20-bk-11507-ES        Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                 Desc
                                                                                                     Main Document    Page 2 of 19


                                                                       1   TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY JUDGE,
                                                                           THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS, THE OFFICE OF THE
                                                                       2   UNITED STATES TRUSTEE, AND OTHER PARTIES IN INTEREST:

                                                                       3           PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession

                                                                       4   (collectively, the “Debtors”), hereby move (the “Motion”) the Court for an order, pursuant to section

                                                                       5   1121(d) of Title 11 of the United States Code, further extending the Debtors’ (a) exclusive period to

                                                                       6   file a chapter 11 plan (the “Chapter 11 Plan”) through and including November 26, 2021

                                                                       7   (“Exclusive Filing Period”); and (b) exclusive period to solicit votes thereon to January 26, 2022 (the

                                                                       8   “Exclusive Solicitation Period” and, together with the Exclusive Filing Period, the “Exclusive

                                                                       9   Periods”). The existing Exclusive Periods are set to expire on August 9, 2021 and October 8, 2022,

                                                                      10   respectively. Concurrently herewith, the Debtors are filing a proposed plan of liquidation and

                                                                      11   disclosure statement. Accordingly, the Motion is the Debtors’ final request to extend the Exclusive
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Periods.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13           PLEASE TAKE FURTHER NOTICE that this Motion is based upon all pleadings and
                                            ATTOR NE YS A T LAW




                                                                      14   papers on file in these chapter 11 cases, the oral argument of counsel, and any evidence submitted to

                                                                      15   the Court prior to or during the hearing on this Motion.

                                                                      16           PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(f), if you wish to

                                                                      17   oppose the Motion, you must file a written response with the Court and serve a copy of it on

                                                                      18   Debtors’ counsel (at the address indicated above) and the Office of the United States Trustee no later

                                                                      19   than 14 days prior to the hearing. The failure to timely respond in the manner set forth above may

                                                                      20   be deemed consent to the relief requested in the Motion or a waiver of any right to oppose the

                                                                      21   Motion.

                                                                      22           PLEASE TAKE FURTHER NOTICE that a hearing to consider the Motion will be held

                                                                      23   before the Honorable Erithe A. Smith, United States Bankruptcy Judge, Central District of

                                                                      24   California, on August 5, 2021 at 10:30 a.m. (Pacific Time).

                                                                      25           PLEASE TAKE FURTHER NOTICE that because of the COVID-19 pandemic, the

                                                                      26   Court will conduct the hearing using ZoomGov audio and video technology. Information on

                                                                      27   how to participate in the hearing using ZoomGov is provided below.

                                                                      28           PLEASE TAKE FURTHER NOTICE that video and audio connection information for the

                                                                                                                             2
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES         Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37            Desc
                                                                                                      Main Document    Page 3 of 19


                                                                       1   hearing will be provided on Judge Smith's publicly posted hearing calendar, which may be viewed

                                                                       2   online at: https://www.cacb.uscourts.gov/judges/honorable-erithe-smith.       For more details on

                                                                       3   appearing via ZoomGov, please see the “Notice of Video and Telephonic Appearance Procedures”

                                                                       4   in the Telephonic Instructions section of the referenced website.

                                                                       5            PLEASE TAKE FURTHER NOTICE that the following is the unique ZoomGov

                                                                       6   connection information for the above-referenced hearing:

                                                                       7            Video/audio web address:     https://cacb.zoomgov.com/j/1614347634

                                                                       8            ZoomGov meeting number: 161 434 7634

                                                                       9            Password:                    468034

                                                                      10            Telephone conference lines: 1 (669) 254-5252 or 1 (646) 828-7666

                                                                      11            PLEASE TAKE FURTHER NOTICE that more information on using ZoomGov to
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   participate in this hearing is available on the Court’s website at the following web address:
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants.
                                            ATTOR NE YS A T LAW




                                                                      14
                                                                           Dated:    July 15, 2021                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                      15

                                                                      16                                                By       /s/ John W. Lucas
                                                                                                                                 Ira D. Kharasch (CA Bar No. 109084)
                                                                      17                                                         John W. Lucas (CA Bar No. 271038)
                                                                                                                                 Jason H. Rosell (CA Bar No. 269126)
                                                                      18                                                         Victoria A. Newmark (CA Bar No. 183581)
                                                                      19                                                         Counsel to the Debtors and
                                                                                                                                 Debtors in Possession
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                             3
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES         Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                 Desc
                                                                                                      Main Document    Page 4 of 19


                                                                       1                                                      I.

                                                                       2                                             BACKGROUND

                                                                       3   A.      Jurisdiction and Venue
                                                                       4           The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is a

                                                                       5   core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue for proceedings on this Motion is proper

                                                                       6   in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                                       7   B.      General Background
                                                                       8           On May 26, 2020 (the “Petition Date”), the Debtors each filed voluntary petitions for relief

                                                                       9   under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors

                                                                      10   continue to operate and manage their affairs as debtors in possession pursuant to sections 1107(a)

                                                                      11   and 1108 of the Bankruptcy Code. On June 15, 2020, the United States Trustee for the Central
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   District of California, pursuant to section 1102(a)(1) of the Bankruptcy Code, appointed the Official
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Committee of Unsecured Creditors (the “Committee”).
                                            ATTOR NE YS A T LAW




                                                                      14           The factual background regarding the Debtors, including their current and historical

                                                                      15   business operations and the events precipitating their chapter 11 filings, is set forth in detail in the

                                                                      16   Declaration of Ni Huang, President and Chief Financial Officer in Support of Emergency First Day

                                                                      17   Motions [Docket No. 17], and incorporated herein by reference.

                                                                      18   C.      The Exclusivity Periods

                                                                      19           Under section 1121 of the Bankruptcy Code, the Debtors have the exclusive right to file a

                                                                      20   plan for 120 days after the Petition Date and the exclusive right to solicit acceptances thereto for 180

                                                                      21   days after the Petition Date.

                                                                      22           On October 6, 2020, the Court entered an Order Pursuant to Section 1121(d) of the

                                                                      23   Bankruptcy Code Extending the Time Periods During Which the Debtors Have the Exclusive Right

                                                                      24   to File a Plan and to Solicit Acceptances Thereof [Docket No. 265] (the “First Extension Order”).

                                                                      25   Pursuant to the First Extension Order, the Debtors’ exclusive right to file a plan was extended

                                                                      26   through and including January 11, 2021 and the Debtors’ exclusive right to solicit acceptances from

                                                                      27   creditors for a plan was extended through and including March 12, 2021.

                                                                      28           On December 17, 2020, the Court entered an Order Pursuant to Section 1121(d) of the

                                                                                                                              4
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES        Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                Desc
                                                                                                     Main Document    Page 5 of 19


                                                                       1   Bankruptcy Code Further Extending the Time Periods During Which the Debtors Have the

                                                                       2   Exclusive Right to File a Plan and to Solicit Acceptances Thereof [Docket No. 339] (the “Second

                                                                       3   Extension Order”). Pursuant to the Second Extension Order, the Debtors’ exclusive right to file a

                                                                       4   plan was further extended through and including April 11, 2021 and the Debtors’ exclusive right to

                                                                       5   solicit acceptances from creditors for a plan was extended through and including June 10, 2021.

                                                                       6           On December 17, 2020, the Court entered an Order Pursuant to Section 1121(d) of the

                                                                       7   Bankruptcy Code Further Extending the Time Periods During Which the Debtors Have the

                                                                       8   Exclusive Right to File a Plan and to Solicit Acceptances Thereof [Docket No. 339] (the “Second

                                                                       9   Extension Order”). Pursuant to the Second Extension Order, the Debtors’ exclusive right to file a

                                                                      10   plan was further extended through and including April 11, 2021 and the Debtors’ exclusive right to

                                                                      11   solicit acceptances from creditors for a plan was extended through and including June 10, 2021.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12           On March 12, 2021, the Court entered an Order Pursuant to Section 1121(d) of the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Bankruptcy Code Further Extending the Time Periods During Which the Debtors Have the
                                            ATTOR NE YS A T LAW




                                                                      14   Exclusive Right to File a Plan and to Solicit Acceptances Thereof [Docket No. 439] (the “Third

                                                                      15   Extension Order”). Pursuant to the Third Extension Order, the Debtors’ exclusive right to file a

                                                                      16   plan was further extended through and including August 9, 2021 and the Debtors’ exclusive right to

                                                                      17   solicit acceptances from creditors for a plan was extended through and including October 8, 2021.

                                                                      18   D.      Material Events During These Chapter 11 Cases
                                                                      19           On July 12, 2020, Motorola Solutions, Inc. (“Motorola”) filed its Motion to Dismiss Chapter

                                                                      20   11 Case Pursuant to 11 U.S.C. § 1112 or Alternatively to Suspend Case Pending Resolution of

                                                                      21   District Court Matters Pursuant to 11 U.S.C. § 305 [Docket No. 111] (the “Motion to Dismiss”).

                                                                      22           After the conclusion of the Sale Motion, as discussed in greater detail below, that provided

                                                                      23   for the sale of the Debtors’ distribution network, certain inventory, and other assets in a bifurcated

                                                                      24   sale, the Court denied the Motion to Dismiss. See Court’s docket entry dated January 22, 2021,

                                                                      25   which provides “. . . In light of the courts approval of Debtors sale motion (see cal. no. 1), the

                                                                      26   Motion to Dismiss is denied. The hearing is off calendar.”

                                                                      27           On July 14, 2020, Motorola filed its Motion for Relief From the Automatic Stay Under 11

                                                                      28   U.S.C. § 362 [Docket No. 112]. The Debtors stipulated to the requested relief and, on August 27,

                                                                                                                             5
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES        Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37              Desc
                                                                                                     Main Document    Page 6 of 19


                                                                       1   2020, the Court entered its Order Approving Stipulation for Modification of the Automatic Stay to

                                                                       2   Permit District Court Litigation to Continue [Docket No. 226].

                                                                       3           On July 15, 2020, the Debtors filed their Motion Requesting (A) the Scheduling of an Auction

                                                                       4   and Sale Hearing in Connection with the Sale of the Specified Assets of the Debtors, (B) Approval of

                                                                       5   Bidding Procedures for Such Assets, (C) Approval of Purchase Agreement with Stalking Horse

                                                                       6   Bidder, (D) Approval of the Form and Scope of Notice of Auction and Sale Hearing, (E) Approval of

                                                                       7   Procedures for the Assumption, Assignment and Sale of Contracts and Leases to the Purchaser, and

                                                                       8   (F) Approval of Sale of the Debtors’ Assets to the Purchaser [Docket No. 118] (the “Sale Motion”).

                                                                       9           On July 29, 2020, subsequent to a contested hearing, the Court entered its Order (1)

                                                                      10   Approving Bidding Procedures, (2) Approving Assumption, Assignment, and Sale Procedures and

                                                                      11   Related Notices, (3) Scheduling the Sale Hearing, and (4) Granting Related Relief [Docket No. 149]
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   (the “Bidding Procedures Order”). Pursuant to the Bidding Procedures Order, the Court deemed
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   the Asset Purchase Agreement dated as of July 15, 2020 between the Debtors and Hytera US Inc.
                                            ATTOR NE YS A T LAW




                                                                      14   (the “Purchaser”) a “Qualified Bid” for purposes of the bidding procedures.

                                                                      15           On August 27, 2020, the Court held a contested hearing on the Motion to Dismiss and Sale

                                                                      16   Motion. At the conclusion of oral argument, the Court continued the hearing on the Motion to

                                                                      17   Dismiss and Sale Motion to December 17, 2020 (the “December 17 Hearing”) to allow the Illinois

                                                                      18   District Court to rule on Motorola’s pending motion for an injunction.

                                                                      19           At the December 17 Hearing, and in an effort to be constructive, the Debtors proposed

                                                                      20   removing the contested property from the Sale Motion (i.e., the non-accused inventory) and sell only

                                                                      21   the distribution network and the other assets. On December 23, 2020, after the Debtors and Motorola

                                                                      22   negotiated an agreed proposed sale order, the Court (a) entered an order [Docket No. 375] approving

                                                                      23   the Sale Motion in accordance with the Third Amended Asset Purchase Agreement (the “Third

                                                                      24   Amended APA”) and authorized the sale of assets thereunder to the Purchaser, except for sale of the

                                                                      25   Debtors’ inventory; and (b) further continued the hearing on the Sale Motion to January 22, 2021 (as

                                                                      26   related to the accused inventory). The Debtors closed the sale of the distribution network and other

                                                                      27   assets (other than the non-accused inventory) on January 12, 2021, for cash consideration in the

                                                                      28   amount of $6,157,198.

                                                                                                                            6
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES          Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37              Desc
                                                                                                       Main Document    Page 7 of 19


                                                                       1           The continuation of the hearing on the Sale Motion permitted the Debtors, Motorola, the

                                                                       2   Committee (and the United States Trustee, at his option) to meet and confer regarding a possible

                                                                       3   resolution of Motorola’s objection to the sale of the Debtors’ non-accused inventory. In addition, the

                                                                       4   Illinois District Court denied Motorola’s request for an injunction, which helped narrow the disputes

                                                                       5   surrounding the Debtors’ request to sell its non-accused inventory. Subsequently, on January 13,

                                                                       6   2021, Motorola and the Debtors filed a joint stipulation whereby Motorola stipulated to the sale of

                                                                       7   non-accused inventory under the Third Amended APA in exchange for a holdback of 25% of the

                                                                       8   related sale proceeds. On January 29, 2021, the Court entered an order [Docket No. 426] approving

                                                                       9   the sale of the Debtors’ non-accused inventory. The Debtors closed the sale of the non-accused

                                                                      10   inventory on February 5, 2021, for cash consideration in the amount of $2,021,823.17.

                                                                      11           On April 14, 2021, the Debtors filed a Motion for Approval of Purchase Agreement Among
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   the Debtors and the Purchaser, Approving Sale of the Inventory of the Debtors Free and Clear of All
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Liens, Claims, Encumbrances and Other Interests Pursuant to Bankruptcy Code Section 105, 363(b),
                                            ATTOR NE YS A T LAW




                                                                      14   (f) and (m), and Granting Related Relief [Docket No. 456] (the “Accused Inventory Sale Motion”).

                                                                      15   On May 12, 2021, the Court entered an order [Docket No. 496] approving the Accused Inventory

                                                                      16   Sale Motion.       The foregoing sale closed on May 13, 2021 and the Debtors’ estates received

                                                                      17   $1,199,395 in sale proceeds.

                                                                      18   E.      Appointment of CRO, Liquidation of Other Assets, and Wind Down
                                                                      19           In connection with the closing of the initial sale under the Sale Motion, the Debtors’

                                                                      20   employees were transferred to the buyer. As a result, the Debtors required management to help aid in

                                                                      21   the further liquidation and wind down of estates.

                                                                      22           On January 13, 2021, the Debtors filed their Application for Entry of Order Pursuant to

                                                                      23   Section 363 of the Bankruptcy Code Approving the Engagement Contract of David Stapleton as

                                                                      24   Chief Restructuring Officer of the Debtors and Stapleton Group to Assist the CRO and Related

                                                                      25   Relief [Docket No. 395] (the “CRO Retention Application”). The CRO Retention Application was

                                                                      26   unopposed, and was approved by the Court by order [Docket No. 429] entered on February 2, 2021,

                                                                      27   and David Stapleton (“CRO”) was appointed as CRO of the Debtors.

                                                                      28           Since the CRO’s appointment, he has been familiarizing himself with the Debtors’ remaining

                                                                                                                               7
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES        Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37               Desc
                                                                                                     Main Document    Page 8 of 19


                                                                       1   assets for the purpose of making recommendations to the board on how to best liquidate and convert

                                                                       2   to cash the estates’ remaining assets. In particular, the CRO has been analyzing the Debtors’

                                                                       3   accounts receivable and developing a plan to efficiently convert the receivables into cash for the

                                                                       4   purpose of administering the Debtors’ cases and ultimately making distributions to the Debtors’

                                                                       5   creditors holding allowed claims.

                                                                       6           As noted above, the CRO and his team are actively reviewing filed claims and pursuing

                                                                       7   accounts receivable. Since the engagement of the CRO and his team, they have collected more than

                                                                       8   $1,177,000 in accounts receivable. The CRO is continuing to pursue the collection of the accounts

                                                                       9   receivable and expects further recoveries.

                                                                      10           As of June 30, 2021, Hytera West currently has approximately $4,874,000 of unrestricted

                                                                      11   cash and $550,000 of restricted cash on hand. The restricted cash is being held in a segregated
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   account in response to the agreement reached with Motorola in connection with the sale of the non-
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   accused inventory. Hytera East currently has approximately $12,998,000 of unrestricted cash on
                                            ATTOR NE YS A T LAW




                                                                      14   hand.

                                                                      15   F.      Plan of Liquidation
                                                                      16           The Debtors received a draft plan term sheet from Motorola. On June 8, 2021, the Debtors

                                                                      17   revised the draft plan term sheet and sent it to Motorola and the Committee for their consideration.

                                                                      18   The Debtors’ professionals have engaged in discussions with the Committee’s professionals

                                                                      19   regarding the draft plan term sheet but, as of the filing of this Motion, have not received any

                                                                      20   comments or proposed changes to the draft plan term sheet. As a result, the Debtors,

                                                                      21   contemporaneously with the filing of this Motion, are filing the Debtors’ proposed Joint Chapter 11

                                                                      22   Plan of Liquidation (the “Plan”) and Disclosure Statement in Support of Joint Chapter 11 Plan of

                                                                      23   Liquidation (the “Disclosure Statement”).

                                                                      24           In light of the filing of the Plan and Disclosure Statement, it is the goal of the Debtors to

                                                                      25   continue discussions with the Committee and Motorola for the purpose of making changes to the

                                                                      26   Plan that will result in a consensual confirmation hearing. The requested relief under the Motion

                                                                      27   should provide the Debtors, the Committee, and Motorola with the necessary time to meet and

                                                                      28   confer regarding potential changes to the Plan that will form the basis of a plan that all

                                                                                                                             8
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES         Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                Desc
                                                                                                      Main Document    Page 9 of 19


                                                                       1   constituencies support.

                                                                       2                                                     II.

                                                                       3                                         RELIEF REQUESTED

                                                                       4            By this Motion, the Debtors, pursuant to section 1121(d) of the Bankruptcy Code, seek the

                                                                       5   entry of an order (a) exclusive period to file a chapter 11 plan through and including November 26,

                                                                       6   2021 (“Exclusive Filing Period”); and (b) exclusive period to solicit votes thereon to January 26,

                                                                       7   2022 (the “Exclusive Solicitation Period” and, together with the Exclusive Filing Period, the

                                                                       8   “Exclusive Periods”). The Exclusive Periods are set to expire on August 8, 2021 and October 9,

                                                                       9   2021, respectively. In light of the filing of the Plan and Disclosure Statement, this Motion is the

                                                                      10   Debtors’ final request to extend the Exclusive Periods. A proposed form of order is attached hereto

                                                                      11   as Exhibit A.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                                    III.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                               ARGUMENT
                                            ATTOR NE YS A T LAW




                                                                      14            Section 1121(d) of the Bankruptcy Code grants courts authority to extend the exclusive

                                                                      15   periods to file a plan and solicit votes (the “Exclusive Periods”) “for cause” after notice and a

                                                                      16   hearing. Although the term “cause” is not defined by the Bankruptcy Code, the legislative history

                                                                      17   indicates that it is to be viewed flexibly “in order to allow the debtor to reach an agreement.” H.R.

                                                                      18   Rep. No. 95, 95th Cong., 1st Sess. 232 (1997); see also In re McLean Indus., Inc., 87 B.R. 830, 833

                                                                      19   (Bankr. S.D.N.Y. 1987) (quoting H.R. Rep. No. 595, 95th Cong., 2d Sess. 231 (1978), reprinted in

                                                                      20   1978, U.S.C.C.A.N. 5963, 6190); In re Public Serv. Co. of New Hampshire, 88 B.R. 521, 534

                                                                      21   (Bankr. D.N.H. 1988) (“[T]he legislative intent . . . [is] to promote maximum flexibility”).

                                                                      22            To facilitate this legislative intent, a debtor should be given a reasonable opportunity to

                                                                      23   negotiate an acceptable plan with creditors and to prepare adequate financial and nonfinancial

                                                                      24   information concerning the ramifications of any proposed plan for disclosure to creditors. See, e.g.,

                                                                      25   In re McLean Indus., Inc., 87 B.R. at 833-34; In re Texaco Inc., 76 B.R. 322, 327 (Bankr. S.D.N.Y.

                                                                      26   1987).

                                                                      27            Courts have relied on a variety of factors when determining whether cause exists for an

                                                                      28   extension of the Exclusive Periods, each of which may provide sufficient grounds for extending the

                                                                                                                             9
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES         Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                Desc
                                                                                                      Main Document    Page 10 of 19


                                                                       1   Exclusive Periods. These factors include (a) the size and complexity of the case, (b) the necessity of

                                                                       2   sufficient time to negotiate and prepare adequate information, (c) the existence of good faith

                                                                       3   progress toward reorganization, (d) whether the debtor is paying its debts as they come due,

                                                                       4   (e) whether the debtor has demonstrated reasonable prospects for filing a viable plan, (f) whether the

                                                                       5   debtor has made progress in negotiating with creditors, (g) the length of time the case has been

                                                                       6   pending, (h) whether the debtor is seeking the extension to pressure creditors, and (i) whether

                                                                       7   unresolved contingencies exist. In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex.

                                                                       8   1996); In re Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr. E.D. Mich. 1997). In assessing a

                                                                       9   debtor in possession’s first request for an extension of the Exclusive Periods under section 1121(d),

                                                                      10   “bankruptcy courts apply a lesser standard in determining whether the burden of showing ‘a

                                                                      11   reasonable possibility of a successful reorganization within a reasonable time’ has been satisfied.”
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   In re Apex Pharmaceuticals, Inc., 203 B.R. 432, 441 (N.D. Ind. 1996).
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13           Under these standards, cause has been found to extend the Exclusive Periods where the
                                            ATTOR NE YS A T LAW




                                                                      14   debtor has worked diligently to propose a plan, the case is large and complex and the extension was

                                                                      15   neither indefinite nor used to force a creditor to accept an undesirable plan. In re Gibson &

                                                                      16   Cushman Dredging Corp., 101 B.R. 405, 409 (E.D.N.Y. 1989) (affirming an extension for one and

                                                                      17   one half years where the debtor had not yet proposed a plan acceptable to creditors, but progress had

                                                                      18   been made); In re Amko Plastics, Inc., 197 B.R. 74, 77 (Bankr. S.D. Ohio 1996) (the pace of the

                                                                      19   turnaround effort had been reasonably rapid, even though the debtor had produced only losses and

                                                                      20   the ultimate success of the turnaround efforts was as yet unknowable); In re Texaco, Inc., 76 B.R. at

                                                                      21   327 (where the extension was not for the purpose of allowing the debtor to prolong reorganization

                                                                      22   while pressuring a creditor to accept an undesirable plan); In re Texaco, Inc., 81 B.R. 806, 812-13,

                                                                      23   (Bankr. S.D.N.Y. 1987) (granting subsequent extension where several constituencies supported

                                                                      24   debtor’s plan, there was no evidence the debtor was using the extension to pressure acceptance of the

                                                                      25   plan, and there was no evidence the plan violated any requirements under section 1123 of the

                                                                      26   Bankruptcy Code).

                                                                      27           Applying these standards, the Ninth Circuit Bankruptcy Appellate Panel affirmed the

                                                                      28   extension of exclusivity where the bankruptcy court “saw the situation as: (a) a first extension; (b) in

                                                                                                                             10
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES         Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                 Desc
                                                                                                      Main Document    Page 11 of 19


                                                                       1   a complicated case; (c) that had not been pending for a long time, relative to its size and complexity;

                                                                       2   (d) in which the debtor did not appear to be proceeding in bad faith; (e) had improved operating

                                                                       3   revenues so that it was paying current expenses; (f) had shown a reasonable prospect for filing a

                                                                       4   viable plan; (g) was making satisfactory progress negotiating with key creditors; (h) did not appear

                                                                       5   to be seeking an extension of exclusivity to pressure creditors; and (i) was not depriving the

                                                                       6   Committee of material or relevant information.” In re Henry Mayo Newhall Memorial Hosp., 282

                                                                       7   B.R. 444, 452 (9th Cir. B.A.P. 2002). The panel further noted: “We also agree with the Dow

                                                                       8   Corning court that a transcendent consideration is whether adjustment of exclusivity will facilitate

                                                                       9   moving the case forward toward a fair and equitable resolution.” Id. (citing In re Dow Corning, 208

                                                                      10   B.R. at 670).

                                                                      11           Cause exists to grant the requested relief for the following reasons. First, the Debtors and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   their professionals worked diligently to negotiate the terms of an asset purchase agreement with
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Purchaser and to close three sales, which preserved the Debtors’ distribution network, saved jobs,
                                            ATTOR NE YS A T LAW




                                                                      14   and maintained numerous business relationships that would have otherwise been lost in absence of

                                                                      15   the sales. Initially, the first two sales were met with objections by Motorola, but the Debtors were

                                                                      16   able to resolve the contested issues and present consensual sale transactions to the Court for

                                                                      17   approval. The resolution of the first two sale transactions pave the way for a third sale that was also

                                                                      18   uncontested.

                                                                      19           Second, the Debtors have been engaged in administering their chapter 11 cases. After the

                                                                      20   consummation of two successful sales, the Debtors hired a CRO to help with the wind down of

                                                                      21   accounts receivable, complete a third inventory sale, and explore the possibility of other sales. Since

                                                                      22   his appointment, the CRO has recovered more than $1,177,000 in accounts receivable and the

                                                                      23   Debtors have approximately $17,872,000 in unrestricted cash and $550,000 in restricted cash.

                                                                      24           Third, the Debtors are paying their debts as the come due and timely filing their monthly

                                                                      25   operating reports, as reflected on the respective dockets of each of the Debtors’ cases.

                                                                      26           Fourth, the Debtors have filed and will continue to file the necessary monthly operating

                                                                      27   reports to provide parties in interest with the necessary information regarding the administration of

                                                                      28   the estates.

                                                                                                                             11
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES          Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                 Desc
                                                                                                       Main Document    Page 12 of 19


                                                                       1            Finally, the Debtors are filing the Plan and Disclosure Statement contemporaneously with the

                                                                       2   filing of this Motion. It is important to note that the Plan is a plain vanilla liquidation plan that

                                                                       3   strictly follows the priority scheme prescribed by the Bankruptcy Code. In addition, by the Plan, the

                                                                       4   Debtors are not seeking any releases of directors and officers of the Debtors or other third parties. In

                                                                       5   sum, by the Plan, the Debtors are seeking to liquidate their assets and distribute the assets as

                                                                       6   prescribed by the Bankruptcy Code.

                                                                       7            The filing of the Plan and Disclosure Statement shows that the Debtors continue to move

                                                                       8   these chapter 11 cases forward. The CRO and his team are working to wind down the estates, collect

                                                                       9   accounts receivable, and liquidate assets for the benefit of holders of allowed claims. The progress

                                                                      10   made in the chapter 11 cases to date demonstrates that the relief requested is not a delay tactic or a

                                                                      11   means to pressure the Committee or other creditors.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12            Based on the foregoing, the Debtors submit that good cause exists for the relief requested
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   herein and that such relief is in the best interest of the estates.
                                            ATTOR NE YS A T LAW




                                                                      14                                                         IV.

                                                                      15                                                CONCLUSION

                                                                      16            For the reasons set forth herein, the Debtors respectfully request that the Court enter an order:

                                                                      17   (a) extending the Debtors’ exclusive period to file a plan through and including November 26, 2021;

                                                                      18   (b) extending the Debtors’ exclusive period to obtain acceptance of such plan through and including

                                                                      19   January 26, 2022; and (c) granting such other and further relief as the Court deems proper.

                                                                      20
                                                                           Dated:     July 15, 2021                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                      21

                                                                      22                                                    By         /s/ John W. Lucas
                                                                                                                                       Ira D. Kharasch (CA Bar No. 109084)
                                                                      23                                                               John W. Lucas (CA Bar No. 271038)
                                                                                                                                       Jason H. Rosell (CA Bar No. 269126)
                                                                      24                                                               Victoria A. Newmark (CA Bar No. 183581)
                                                                      25                                                               Counsel to the Debtors and
                                                                                                                                       Debtors in Possession
                                                                      26

                                                                      27

                                                                      28

                                                                                                                                 12
                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES   Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37   Desc
                                                                                                Main Document    Page 13 of 19


                                                                       1

                                                                       2

                                                                       3

                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES   Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37   Desc
                                                                                                Main Document    Page 14 of 19


                                                                       1

                                                                       2                           EXHIBIT A
                                                                       3

                                                                       4

                                                                       5
                                                                                                        Proposed Order
                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES               Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                    Desc
                                                                                                            Main Document    Page 15 of 19


                                                                       1   Ira D. Kharasch (CA Bar No. 109084)
                                                                           John W. Lucas (CA Bar No. 271038)
                                                                       2   Jason H. Rosell (CA Bar No. 269126)
                                                                           Victoria A. Newmark (CA Bar No. 183581)
                                                                       3   PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor
                                                                       4   Los Angeles, California 90067
                                                                           Telephone: (310) 277-6910
                                                                       5   Facsimile: (310) 201-0760
                                                                           E-mail: ikharasch@pszjlaw.com
                                                                       6            jlucas@pszjlaw.com
                                                                                    jrosell@pszjlaw.com
                                                                       7            vnewmark@pszjlaw.com

                                                                       8
                                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                       9
                                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                      10
                                                                                                                         SANTA ANA DIVISION
                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   In re:                                                        Case No. 8:20-bk-11507-ES
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   HCA WEST, INC., et al.,                                       Chapter 11
                                            ATTOR NE YS A T LAW




                                                                      14                             Debtors and Debtors-in              Jointly Administered With Case Nos.:
                                                                                                     Possession.                         8:20-BK-11508-ES and 8:20-BK-11509-ES
                                                                      15
                                                                           Affects:                                                      ORDER GRANTING MOTION FOR
                                                                      16                                                                 ORDER FURTHER EXTENDING THE
                                                                                 All Debtors                                             TIME PERIODS DURING WHICH THE
                                                                      17                                                                 DEBTORS HAVE THE EXCLUSIVE
                                                                                 HCA WEST, INC., ONLY                                    RIGHT TO FILE A PLAN AND TO
                                                                      18                                                                 SOLICIT ACCEPTANCES THEREOF
                                                                                                                                         PURSUANT TO SECTION 1121(D) OF THE
                                                                      19         HAI EAST, INC., ONLY                                    BANKRUPTCY CODE
                                                                      20         HNA, INC., ONLY                                         Date:         August 5, 2021
                                                                                                                  .                      Time:         10:30 a.m. (Pacific Time)
                                                                      21                                                                 Place:        ZoomGov
                                                                      22
                                                                                     Upon the Motion for Order Further Extending the Time Periods During Which the Debtors
                                                                      23
                                                                           Have the Exclusive Right to File a Plan and to Solicit Acceptances Thereof Pursuant to Section
                                                                      24
                                                                           1121(d) of the Bankruptcy Code (the “Motion”); 1 and the Court having jurisdiction to consider the
                                                                      25
                                                                           Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of
                                                                      26
                                                                           the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. §
                                                                      27

                                                                      28
                                                                           1
                                                                               Capitalized terms not defined herein shall have the meanings used in the Motion.

                                                                           DOCS_LA:338843.3
                                                                       Case 8:20-bk-11507-ES            Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                 Desc
                                                                                                         Main Document    Page 16 of 19


                                                                       1   157(b)(2); and venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the

                                                                       2   relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and all

                                                                       3   other parties in interest; and the Debtors having provided appropriate notice of the Motion and the

                                                                       4   opportunity for a hearing on the Motion under the circumstances and no other or further notice need

                                                                       5   be provided; and the Court having considered the Motion, all pleadings and papers filed in

                                                                       6   connection with the Motion, and the arguments of counsel and evidence proffered at the hearing on

                                                                       7   the Motion; after due deliberation and sufficient cause appearing therefor,

                                                                       8           IT IS HEREBY ORDERED THAT:

                                                                       9           1.         The Motion is GRANTED.

                                                                      10           2.         The Debtors’ exclusive right to file a plan is extended through and including

                                                                      11   November 26, 2021.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12           3.         The Debtors’ exclusive right to solicit acceptances from creditors for its plan is
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   extended through and including January 26, 2022.
                                            ATTOR NE YS A T LAW




                                                                      14           4.         The Court retains jurisdiction to interpret and enforce the terms of this Order.

                                                                      15

                                                                      16                                                        ###

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DOCS_LA:338843.3                                       2
            Case 8:20-bk-11507-ES                   Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                                      Desc
                                                     PROOF
                                                     Main  OF SERVICE OF
                                                          Document       DOCUMENT
                                                                      Page 17 of 19
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the document entitled:

  NOTICE OF MOTION AND MOTION FOR ORDER FURTHER EXTENDING THE TIME
  PERIODS DURING WHICH THE DEBTORS HAVE THE EXCLUSIVE RIGHT TO FILE A PLAN
  AND TO SOLICIT ACCEPTANCES THEREOF PURSUANT TO SECTION 1121(d) OF THE
  BANKRUPTCY CODE; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 will be served as set forth below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
 and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 7/15/2021, I
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on
 the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page



 2. SERVED BY UNITED STATES MAIL: On (date), 7/15/2021 I served the following persons and/or entities at the last known
 addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
 the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration
 that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page



 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
 person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the following persons
 and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
 facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page




 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/15/2021/2021                          Nancy Lockwood                                           /s/ Nancy Lockwood
  Date                                   Printed Name                                               Signature
              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
 DOCS_LA:329989.2
           Case 8:20-bk-11507-ES                   Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37                                      Desc
                                                    Main Document    Page 18 of 19
1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

     •   Karol K Denniston karol.denniston@squirepb.com,
         travis.mcroberts@squirepb.com;sarah.conley@squirepb.com;karol-k-denniston-9025@ecf.pacerpro.com
     •   Michael J Hauser michael.hauser@usdoj.gov
     •   John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
     •   Mark E McKane mark.mckane@kirkland.com, mmckane@kirkland.com;alevin@kirkland.com;lydia-yale-
         8751@ecf.pacerpro.com
     •   Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
     •   David L. Neale dln@lnbyb.com
     •   Victoria Newmark vnewmark@pszjlaw.com
     •   Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
     •   Jason H Rosell jrosell@pszjlaw.com, mrenck@pszjlaw.com
     •   Jeffrey Snyder eservice@bilzin.com, eservice@bilzin.com
     •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     •   Michael J. Weiland mweiland@wgllp.com,
         kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

2. SERVED BY UNITED STATES MAIL:

See attached mailing list.




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
DOCS_LA:329989.2
              Case 8:20-bk-11507-ES    Doc 516 Filed 07/15/21 Entered 07/15/21 15:42:37     Desc
                                        Main Document    Page 19 of 19

 Request for Special Notice Pursuant   Mark McKane, P.C.                Michael De Vries
 to 2002                               Adam R. Alper                    Christopher Lawless
                                       Brandon H. Brown                 KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS LLP             555 South Flower Street
                                       555 California Street            Los Angeles, CA 90071
                                       San Francisco, CA 94104

 Chad J. Husnick                                                        Christopher J. Giaimo, Esq.
 KIRKLAND & ELLIS LLP                                                   Squire Patton Boggs (US) LLP
 300 North LaSalle                                                      2550 M Street, NW
 Chicago, IL 60654                                                      Washington, DC 20037




DOCS_LA:328743.2 38393/001
